Cite as 2022 Ark. App. 108
                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                           CV-21-42
                                         No.


                                  Opinion Delivered March 2, 2022
 ST. JOSEPH’S UTILITY OPERATING
 COMPANY, LLC                     APPEAL FROM THE SALINE
                        APPELLANT COUNTY CIRCUIT COURT
                                  [NO. 63CV-12-1817]
 V.
                                  HONORABLE GRISHAM A.
 ALEXANDER MUNICIPAL PROPERTY PHILLIPS, JUDGE
 OWNERS’ MULTIPURPOSE
 IMPROVEMENT DISTRICT NO. 43;
 ALEXANDER MUNICIPAL PROPERTY
 OWNERS’ MULTIPURPOSE
 IMPROVEMENT DISTRICT NO. 86;
 AND ST. JOSEPH’S GLEN PROPERTY
 OWNERS ASSOCIATION
                        APPELLEES REVERSED AND REMANDED


                               LARRY D. VAUGHT, Judge

       Appellant St. Joseph’s Utility Operating Co., LLC (“SJUOC”), and appellees Alexander

Municipal Property Owners’ Multipurpose Improvement District No. 43 (“District 43”);

Alexander Municipal Property Owners’ Multipurpose Improvement District No. 86 (“District

86”); and St. Joseph’s Glen Property Owners Association (collectively “appellees”), filed cross-

motions for summary judgment claiming ownership of sewer improvements within the

subdivision of St. Joseph’s Glen (“Subdivision”) located in Alexander, Arkansas. The Saline

County Circuit Court entered an order granting summary judgment to appellees and denying

SJUOC’s motion. SJUOC has appealed. We reverse and remand.
       A. Jones Investments, LLC (“AJI”), was the original owner and developer of the

Subdivision.1 AJI also owned property adjacent to the Subdivision. In 2004, AJI purchased a

wastewater treatment plant and pumping station to service the Subdivision from Tipton

Environmental International, Inc. (“Tipton”). Tipton installed the sewer treatment plant on

AJI’s property (“Plant Property”) adjacent to the Subdivision in May 2004. AJI paid for the

purchase and installation of the sewer treatment plant.

       The Subdivision was developed in seven phases. Between June 2004 and September

2005, AJI transferred title to all the developed lots in Phases 1, 2, 3, and 4; the unplatted

property that would become Phases 5, 6, and 7; and the Plant Property to Josie Company,

LLC (“JC”), a property-development and single-family-dwelling construction company. One

of the members and officers of JC was Michele Stephens.

       In December 2005, JC filed the plats for Phases 5 and 6 in the Subdivision and

proceeded with constructing and selling homes on the lots. Between November 2006 and July

2007, by a series of warranty deeds, JC conveyed its interest in the Subdivision to a related

entity, Stephens-Baker Development, Inc. (“SBDI”).2 SBDI filed a replat for Phase 6 and the

final plat for Phase 7 of the Subdivision. In March 2011, JC conveyed the Plant Property to

SBDI by warranty deed. On August 16, 2013, SBDI conveyed the Plant Property to WWTP




       1Aaron   Jones formed AJI.

       2According   to Stephens’s affidavit, in 2006, she and her ex-husband formed SBDI,
which was a property-development and a single-family-dwelling construction company. All
the assets of JC were transferred to SBDI. Stephens was a shareholder and officer in SBDI.

                                              2
I, LLC (“WWTP”),3 by warranty deed. And in November 2017, WWTP conveyed the Plant

Property to SJUOC by warranty deed.

       District 43 is an improvement district formed by the City of Alexander Ordinance No.

10-04-03 on October 6, 2003. District 43 encompasses the land that represents Phases 1, 2, 3,

4, 5, and 6 of the Subdivision, less a small portion of Phase 6 that would later be included in

District 86. Jones was one of the commissioners of District 43. District 43 was created

       for the purpose of constructing and installing facilities for waterworks, recreation,
       drainage, gas pipelines, underground trenches and excavations necessary for the
       installation of electric and telephone distribution systems, sanitary sewers, streets,
       including curbs and gutters, sidewalks, together with facilities related to any of the
       foregoing within the district.

Alexander, Ark., Ordinance 10-04-03 (Oct. 6, 2003). The “Notice of Levy” issued by District

43 to property owners on October 8, 2004, in accordance with the ordinance, stated that

District 43 was formed “for the purpose of constructing and installing facilities for

waterworks, recreation, drainage, gas pipelines, underground trenches and excavations

necessary for installation of electric and telephone distributions systems, sanitary sewers . . . .”

       District 43 issued three improvement bonds to finance improvements for Phases 1

through 6 of the Subdivision. On May 3, 2004, District 43 issued an improvement bond in the

principal amount of $88,000 to fund improvements in Phase I, cost of issuance, and other

preliminary expenses of the district. On September 29, 2004, District 43 issued an

improvement bond in the principal amount of $152,000 to fund improvements in Phase 2,

costs of issuance, and other preliminary expenses of the district. On August 3, 2005, District



       Stephens states in her affidavit that she and her ex-husband formed WWTP in
       3

2012 and that she was a member and officer of WWTP.

                                                 3
43 issued an improvement bond in the principal amount of $440,000 to fund improvements

in Phases 3–6, costs of issuance, and other preliminary expenses of the district.

       District 86 is an improvement district formed by the City of Alexander Ordinance No.

2008-02 on June 16, 2008. District 86 encompasses a small area of Phase 6 and the entirety of

Phase 7 of the Subdivision. District 86 was created

       for the purpose of constructing and installing facilities for waterworks, recreation,
       drainage, gas pipelines, underground trenches and excavations necessary for the
       installation of electric and telephone distribution systems, sanitary sewers, streets,
       including curbs and gutters, sidewalks, together with facilities related to any of the
       foregoing within the district.

Alexander, Ark., Ordinance 2008-02 (June 16, 2008). Section 4 of the District 86 ordinance

states that “[t]he improvement district being formed shall continue in existence after acquiring,

constructing, and completing the improvement(s) contemplated by the petitioners.” This

section further provides that “[p]ursuant to Ark. Code Ann. § 14-94-128, the improvement

district shall continue to exist for the purpose of preserving, maintaining, and operating the

improvement(s), replacing equipment, paying salaries to employments (sic) and performing

any other functions or services authorized by law.”

       On August 15, 2008, District 86 issued an improvement bond in the principal amount

of $147,690 for the purposes of financing the acquisition of public roads, storm water drains,

and other public-infrastructure improvements to benefit the land within District 86 and paying

the first two interest payments on the bonds.

       In Jones’s affidavit, he states that proceeds from bonds issued by the districts were

used to pay a portion of the development costs of the Subdivision, including the water and

sewer-collection system. He further states that the districts’ bond proceeds accounted for



                                                4
approximately $4,000 of the total development cost of $10,000 per lot. Stephens also states in

her affidavit that some proceeds from bonds issued by the districts were used to complete the

improvements in the Subdivision.

       As noted above, in November 2017, WWTP conveyed the Plant Property on which

the sewer treatment plant is located to SJUOC. WWTP also executed a bill of sale on

November 3, 2017, in favor of SJUOC whereby WWTP sold its assets to SJUOC, which

SJUOC alleges in its complaint included, among other things, all of WWTP’s sewer-service

facilities, equipment, lines, plant, pipes, manholes and appurtenances along with all other assets

located in Saline County and used or are useful to operate the sewer system.

       Also on November 3, 2017, SBDI issued a general assignment to SJUOC. The general

assignment states that it is being entered into concurrently with SJUOC’s purchase of the Plant

Property “together with improvements located in the Subdivision” and certain other personal

property referenced within the bill of sale between WWTP and SJUOC. The assignment

further states:

       In order to assure that [SJUOC] obtains all rights, title, and interest to the assets and
       components of the Sewer System . . . including all easement interests that may be held
       in [SBDI’s] name, [SBDI] has agreed to transfer to [SJUOC] all right, title, and interest
       in and to easements located on the Subdivisions.

       ....

       [SBDI] has agreed to assign to [SJUOC] all of [SBDI’s] right, title and interest in and
       to any easements and other real property interests pertaining to or helpful in the
       provision of mainline sewer service in and to [the Subdivision] . . . .

       The dispute in this case arose when Districts 43 and 86 sought to connect the sewer

improvements within their districts in the Subdivision to the Little Rock Water Reclamation

Authority. The sewer improvements include the sewer pipes, manholes, and appurtenances


                                                5
located in the utility easements throughout the Subdivision. On August 31, 2018, SJUOC filed

a declaratory-judgment action seeking a declaration that it is the owner of the sewer system

serving the Subdivision, including the sewer improvements within Districts 43 and 86.

Appellees answered and filed a counterclaim seeking their own declaration of ownership of

the improvements. After SJUOC filed an answer to appellees’ counterclaim, appellees filed a

motion to strike SJUOC’s answer and for default judgment. The parties later filed competing

motions for summary judgment, and on October 6, 2020, the circuit court entered an order

granting appellees’ motion for summary judgment and denying SJUOC’s motion for summary

judgment.4

       In its order, relevant to this appeal, the court made three findings: Districts 43 and 86

are the owners of the sewer improvements, SJUOC has no ownership interest in the sewer

improvements, and Districts 43 and 86 are authorized by Arkansas Code Annotated sections

14-94-101 et seq. (Repl. 1998 & Supp. 2021) to carry the existing sewer infrastructure located

within the districts to another system within or without the districts. On appeal, SJUOC argues

that the circuit court erred in granting appellees’ motion for summary judgment and in denying

SJUOC’s motion for summary judgment.5



       4The   circuit court also denied appellees’ motion to strike answer to counterclaim and
for default judgment. Appellees do not challenge these findings on appeal.

       5Normally,   we do not review an order denying a summary judgment because we have
held that such an order, being interlocutory, is not appealable. Wilson v. McDaniel, 247 Ark.
1036, 1041, 449 S.W.2d 944, 947 (1970). However, certain interlocutory orders are reviewable
in conjunction with a final judgment; an order granting a summary judgment is a final order
and therefore appealable. Id., 449 S.W.2d at 947. Because both parties claim ownership of the
sewer improvements, it is necessary to discuss the circuit court’s finding that SJUOC failed to
establish as a matter of law that it owned the improvements.

                                               6
       Ordinarily, on appeal from a summary-judgment disposition, the evidence is viewed in

the light most favorable to the party resisting the motion, and any doubts and inferences are

resolved against the moving party. St. Francis River Reg’l Water Dist. v. City of Marmaduke, 2021

Ark. App. 305, at 4, 626 S.W.3d 168, 170. However, when the parties agree on the facts, we

simply determine whether the appellee was entitled to judgment as a matter of law. Id., 626

S.W.3d at 170–71. When parties file cross-motions for summary judgment, as was done in this

case, they essentially agree that there are no material facts remaining, and summary judgment

is an appropriate means of resolving the case. Id., 626 S.W.3d at 171. As to issues of law

presented, our review is de novo. Id., 626 S.W.3d at 171.

       Further, we review issues of statutory interpretation de novo. Id., 626 S.W.3d at 171.

Our supreme court has directed that the basic rule of statutory construction is to give effect

to the intent of the General Assembly. Id. at 4–5, 626 S.W.3d at 171. In determining the

meaning of a statute, our first rule is to construe it just as it reads, giving the words their

ordinary and usually accepted meaning in common language. Id. at 5, 626 S.W.3d at 171. We

construe the statute so that no word is left void, superfluous, or insignificant, and meaning

and effect are given to every word in the statute if possible. Id. at 5, 626 S.W.3d at 171. When

the language of a statute is plain and unambiguous and conveys a clear and definite meaning,

there is no need to resort to rules of statutory construction. Id., 626 S.W.3d at 171.

       SJUOC’s first argument on appeal is that the circuit court erred in granting appellees’

motion for summary judgment because the court found that appellees own the sewer

improvements. The court made the following findings in support of its decision: (1) the

districts’ bonds were used to pay a portion of the construction of the sewer improvements,



                                               7
(2) the districts have not conveyed or otherwise transferred their interest in the improvements,

(3) the districts still exist, and (4) the districts are authorized by Arkansas Code Annotated

section 14-94-110 to take certain action with respect to the sewer improvements at issue that

are “consistent with the ownership of the improvements.”

       The circuit court’s first three findings are supported by the evidence. Jones, who owned

AJI and was the original developer of the Subdivision, and Stephens, who was a member

and/or officer of JC, SBDI, and WWTP, state in their affidavits that proceeds from bonds

issued by the districts were used to pay a portion of the construction of the sewer system.

There is no evidence in the record that the districts have conveyed or transferred their interest

in the improvements. And it is undisputed that the districts still exist. Section 4 of the District

86 ordinance expressly provides that the improvement district shall continue in existence after

acquiring, constructing, and completing the improvement and that the improvement district

shall continue to exist for the purpose of preserving, maintaining, and operating the

improvements, replacing equipment, paying salaries to employees, and performing any other

functions or services authorized by law.6 While District 43’s ordinance does not contain this

language, there is no evidence on this record that District 43 no longer exists.




       6See   also Ark. Code Ann. § 14-94-128 (Repl. 1998), which provides:

               If the petition for formation of the district provides therefor or the owners of
       real property in the district agree thereto, a district shall not cease to exist upon the
       acquiring, construction, or completion of the improvement, but it shall continue to
       exist for the purpose of preserving, maintaining, and operating the improvement,
       replacing equipment, paying salaries to employees, and performing any other functions
       or services authorized in this chapter.

                                                8
       However, these findings do not establish that the districts own the sewer improvements

as a matter of law. The circuit court did make a fourth finding under this point: “Both District

43 and District 86 are also authorized by statute to take certain action with respect to the sewer

improvements at issue, such authority and action being consistent with the ownership of the

improvements.” The statute is Arkansas Code Annotated section 14-94-110, which provides:

           (a) Any district, in furtherance of any of the purposes set forth in § 14-94-105, shall
       have the authority to hire managers and other employees and to pay their salaries
       incident to the operation and maintenance of any of the improvements authorized by
       this chapter. It shall also have the authority to acquire and purchase equipment and
       machinery incident to the operation and maintenance of these improvements and shall
       be further authorized to do any and all other acts which shall be deemed necessary in
       order to purchase, construct, accept as a gift, operate, and maintain any and all
       improvements authorized by this chapter.

           (b) Any district shall have the power to sell or lease any improvements owned by it
       to any nearby municipality or district or other improvement district within the nearby
       municipality serving on behalf of the property owners of the district or to any other
       person. The district may make contracts with any person, or it may operate any
       improvement and may connect any improvement with the improvements, systems, and
       transmission lines of any nearby municipality or other district or improvement district
       and, with respect to sewers, may carry its sewers to any proper outlet within or without
       the district.

Ark. Code Ann. § 14-94-110(a), (b) (Repl. 1998). Construing the statute just as it reads, giving

the words their ordinary and usually accepted meaning in common language, there is no

wording that conveys or grants ownership of improvements to a district on the sole basis that

the district contributed a portion of the installation cost of the improvements.

       We acknowledge that the language of the statute provides that the districts can own

improvements: the statute expressly provides authority for the districts to not only purchase

them but to also sell and lease improvements that they own. Ark. Code Ann. § 14-94-110(a),

(b). The statute also grants authority to the districts “to do any and all other acts which shall



                                                9
be deemed necessary in order to purchase . . . any and all improvements authorized by this

chapter.” Id.

       An easement or right-of-way is an interest in land and must be conveyed by deed in

the same manner as land is conveyed. White v. Zini, 39 Ark. App. 83, 87, 838 S.W.2d 370, 372

(1992). Generally, acts necessary to convey real property include the signing of documents. 23

Am. Jur. 2d Deeds § 1 (1965) (defining a deed as a written document that on its face conveys

title or an interest in real property). The districts are authorized by statute to make contracts.

Ark. Code Ann. § 14-94-110(b). But there is no evidence on this record that the districts did

this. They have offered no evidence that they hold easements (or deeds or assignments) for

the improvements and have not established or even alleged that they hold prescriptive

easements to the improvements. Therefore, we hold that the circuit court erred in finding that

as a matter of law the districts own the sewer improvements.

       One final note on this point. The districts cite Page v. Highway No. 10 Water Pipe Line

Improvement District No. 1, 201 Ark. 512, 515, 145 S.W.2d 344, 345 (1940), for the proposition

that Arkansas courts have repeatedly held that an improvement district can exercise only such

powers as it is authorized by statute to exercise; that is, those necessarily or fairly implied or

incident to the powers expressly granted. They then contend that to the extent that the

Municipal Property Owners’ Improvement District Law does not expressly state that the

districts own the improvements, “such ownership is necessarily or fairly implied and incident

to the powers expressly granted.”

       In Page, the appellees’ ownership of the improvement was not in dispute. Neither was

the appellees’ statutory authority to build the pipeline and then sell it. What the appellants’



                                               10
disputed was the appellees’ statutory authority to enter into a contract to sell the pipeline

before it was built. Id. at 515, 145 S.W.2d at 345. Our supreme court held that if the statute

contemplates that the improvement district can employ someone to build the pipeline and

then sell it, it is implied in the statute that the district can enter into a contract to sell it before

it has actually been constructed. Id., 145 S.W.2d at 345.

        We decline to conclude that Districts 43 and 86’s statutory authorization to operate,

maintain, sell, and lease the improvements “fairly implies” that they own the improvements

without any other indicia of ownership. Assuming that implication could be made, such a

conclusion cannot be resolved on summary judgment in this case. In Page, there was no dispute

as to the owner of the improvements. The evidence showed that the district alone installed,

or hired a contractor to install, the improvements. In contrast, ownership is the primary issue

in this case. And while there are facts presented that the districts contributed funds to the

construction of the sewer improvements, there are other facts presented that AJI, JC, and

SBDI installed the improvements; paid for the majority of the improvements; and paid for the

maintenance, repairs, and operation of the improvements thereafter. Therefore, we hold that

on this record, it cannot be determined as a matter of law that Districts 43 and 86 own the

sewer improvements.

        SJUOC argues on appeal that the circuit court erred in finding that it failed to establish

as a matter of law that it owns the sewer improvements. It contends that its ownership is

established by WWTP’s bill of sale that conveyed SJUOC the improvements. The circuit court




                                                  11
rejected this argument on the basis of its finding that the improvements are fixtures and

therefore real property, and a bill of sale does not convey real property. 7

       The question of whether particular property constitutes a fixture is sometimes one of

fact only but usually is a mixed question of law and fact. Adamson v. Sims, 85 Ark. App. 278,

284, 151 S.W.3d 23, 26 (2004). A fixture has been defined by our supreme court as property,

originally a personal chattel, that has been affixed to the soil or to a structure legally a part of

the soil and, being affixed or attached to the realty, has become a part of the realty. Id., 151

S.W.3d at 26. It is annexed to the freehold for use in connection therewith and so arranged

that it cannot be removed without injury to the freehold. Id., 151 S.W.3d at 26. The courts

have devised a three-part test to determine whether an article is a fixture: (1) whether it is

annexed to the realty; (2) whether it is appropriate and adapted to the use or purpose of that

part of the realty to which it is connected; (3) whether the party making the annexation

intended to make it permanent. Id., 151 S.W.3d at 26–27. The third factor—the intention of

the party who made the annexation—is considered of primary importance. Id., 151 S.W.3d at

27. The courts use an objective test to arrive at the annexer’s intention. Id., 151 S.W.3d at 27.

In Pledger v. Halvorson, our supreme court stated:

               One of the primary factors giving rise to a finding that the affixed item is or is
       not a fixture has to do with the relationship of the party to the real estate. If the item
       being affixed is owned by the same person who owns the land, then the act of attaching
       the item to the realty is generally considered a sufficient basis for an objective observer
       to regard the item as having become part of the real estate. If, on the other hand, the
       owner of the item affixes it as a tenant to the property owned by the landlord, the
       opposite presumption generally arises. The likely intent of the tenant negates the fixture
       characterization because the tenant has probably installed the item for his own

       7A  bill of sale is a written agreement by which one person assigns or transfers his or
her right to or interest in goods or personal chattels to another. Black’s Law Dictionary 164 (6th
ed. 1990).

                                                12
       enjoyment, convenience or use and will generally be regarded as intending to preserve
       rights in the item as personalty.

324 Ark. 302, 306, 921 S.W.2d 576, 578 (1996) (citing 5 Richard R. Powell, The Law of Real

Property ¶ 652[1] (1987)).

       We reject SJUOC’s argument that the sewer improvements are not fixtures. All three

fixture elements are satisfied. First, the sewer improvements are annexed to the realty in that

the sewer pipes are buried in the ground, and the manholes are affixed to the land. Second,

the sewer improvements are appropriate and adapted to the use of the real property to which

they are connected in that they serve as an integral part of the sanitary sewer system servicing

the homes located within Subdivision. These sewer improvements cannot be removed or

severed from the realty without extensive, expensive efforts or injury to the real property. And

third, the sewer improvements were affixed by the same entities (AJI, JC, and SBDI) who

owned and developed the real property at the time; therefore, the developers’ acts of attaching

the improvements to the realty can be considered a sufficient basis for an objective observer

to regard the improvement as having become part of the real estate. Pledger, 324 Ark. at 306,

921 S.W.2d at 578.

       SJUOC maintains that the evidence shows the districts did not “manifest an intent” to

own or control the sewer improvements. For example, the districts did not install the

improvements; hire contractors to install the improvements; secure the necessary permits to

operate the system; operate the system; perform or pay for any upgrades to, repairs to, general

maintenance to, or replacements of the improvements; or operate, bill for, hook up a customer

to, or address customer concerns about the system. This argument is not well taken. The intent




                                              13
of the districts is irrelevant because they were not the entity that affixed the improvements to

the real property.

       SJUOC also argues that the uncontested proof demonstrates that the developers of the

Subdivision that purchased and installed the sewer system did not intend for the pipes in the

utility easement to be fixtures. For support, SJUOC cites the affidavits of Jones and Stephens

wherein they state that it was the intent of AJI, JC, and SBDI to retain ownership of the sewer

treatment plant and system servicing the Subdivision. This argument is flawed too. The

ownership intentions of AJI, JC, and SBDI are irrelevant. The only intent that matters is

whether the developers of the Subdivision intended to make the sewer improvements

permanent. And because AJI, JC, and SBDI were the companies that installed the sewer

improvements, there is a sufficient basis for an objective observer to regard the improvements

as having become part of the real estate, i.e., permanent. Accordingly, we affirm the circuit

court’s finding that as a matter of law the sewer improvements are fixtures upon real property

and were not conveyed to SJUOC via the bill of sale.

       SJUOC further argues that its ownership interest in the sewer improvements was

established as a matter of law by the November 2017 general assignment that SBDI executed

in favor of SJUOC. SBDI’s general assignment purportedly conveyed its right, title, and

interest in sewer easements in the Subdivision to SJUOC. As an interest in land, an easement

must be conveyed in the same manner as any other interest in realty. White, 39 Ark. App. at

88, 838 S.W.2d at 373. There is no evidence in the record demonstrating that SBDI had an

easement to the sewer improvements to assign to SJUOC; therefore, a question of fact remains




                                              14
on this issue. Accordingly, we affirm the circuit court’s finding that SBDI’s general assignment

failed as a matter of law to convey title to the sewer easement to SJUOC.8

       After finding the districts own the sewer improvements that service the Subdivision,

the court then found that the districts are vested with statutory authority, pursuant to section

14-94-110(a) and (b), to connect the sewer improvements to another water authority. Because

we are unable to determine whether the circuit court’s statutory-authorization finding was

contingent upon its ownership finding, we must reverse the finding that the districts are vested

with statutory authority to connect the sewer improvements to other outlets.

       Reversed and remanded.

       KLAPPENBACH and BROWN, JJ., agree.

       Barber Law Firm, PLLC, by: Mark W. Hodge, for appellant.

       Rose Law Firm, a Professional Association, by: Peter G. Kumpe and Russell P. Bailey, for

appellees.




       8The    record reflects that AJI, JC, and SBDI conveyed water-line easements in the
Subdivision to the Arkansas Waterworks and Sanitary Public Facilities Board, an Arkansas
Public Facilities Board, created by Ordinance #87-29 of the Saline County Quorum Court on
September 24, 1987, doing business as Woodland Hills (“WH”) in 2004 (Phase 1), 2005 (Phase
2), 2011 (Phase 3), 2006 (Phase 4), and 2011 (Phases 5–7). Assuming the water lines and sewer
lines are the same and WH had easements to the sewer improvements, there is nothing in the
record showing that WH conveyed the sewer-improvement easements to SBDI so that it could
assign them to SJUOC. There is a statement in Stephens’s affidavit that WH’s sewer plant was
at full capacity and could not accept the sewer outflow from the Subdivision, so the Stephens
Companies retained all ownership of the sewer treatment and the related system, but there is
no evidence in the record to establish that WH conveyed its easements back to AJI, JC, or
SBDI.

                                              15